While the court at pretrial is completely justified in advancing a ease for trial, if satisfied that the tactics employed by a defendant are dilatory or that a defendant is not proceeding in good faith, we nevertheless are constrained to reverse the order. At the time the preference was granted, no certificate of readiness had been filed in accordance with the “ Special Rule respecting calendar practice.” Order reversed and motion granted. Settle order on notice. Concur — Breitel, J. P., Botein, Frank, Valente and McNally, JJ.